In a proceeding to stay arbitration, petitioner appeals from a judgment of the Supreme Court, Suffolk County (Lama, J.), dated May 31, 1984, which denied the stay.
Judgment affirmed, with costs.
Special Term correctly determined that petitioner had received substantial notification of the claim as required by Education Law § 3813, and that there was no other bar to binding arbitration (see, Matter of County of Rockland [Primiano Constr. Co.], 51 NY2d 1, 6-7). We have considered petitioner’s other contentions and find them to be without merit. Mangano, J. P., Gibbons, Bracken and O’Connor, JJ., concur.